DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered. The current status of the claims is as follows:
Claims 1-2, 4-11, and 13-20 are pending.
Claims 1, 10, and 19 have been amended.


 Allowable Subject Matter
Claims 1-2, 4-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the limitation “wherein when the microprocessor writes data into any block of said multiple blocks, the time management circuit sends a request command to a host device via a specific pin in order to request the host device to provide the current time information, and the microprocessor records the time information currently generated by the time management circuit, and writes the data with the time information into the block;” when combined with the remaining limitations of the claim are not found within the available prior art.  A variety of methods are known within the art for obtaining, generating, and recording current time information (see references listed in the PTO-892 that illustrate the state of the art for capturing and utilizing time information); however, a time management circuit of a memory controller obtaining the information in this manner when performing the claimed operations utilizing the claimed elements would not have been obvious to one 
Claims 10 and 19 present a similar combination of limitations as those presented in claim 1 and are therefore allowed for the same reasons.  Dependent claims 2, 4-9, 11, 13-18, and 20 are allowed in conjunction with their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666.  The examiner can normally be reached on Mon 10-2, Tue-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/William E. Baughman/Primary Examiner, Art Unit 2138